Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 19, 2014                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  149599                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  BANK OF AMERICA, NA,                                                                                     Mary Beth Kelly
                                                                                                            Brian K. Zahra
           Plaintiff-Appellant,                                                                     Bridget M. McCormack
                                                                                                          David F. Viviano,
  v                                                                 SC: 149599                                        Justices
                                                                    COA: 307756
                                                                    Oakland CC: 2010-112606-CK
  FIRST AMERICAN TITLE INSURANCE
  COMPANY, PATRIOT TITLE AGENCY, KIRK
  D. SCHIEB, WESTMINSTER ABSTRACT
  COMPANY, WESTMINSTER TITLE AGENCY,
  INC., PRIME FINANCIAL GROUP, INC.,
  VALENTINO M. TRABUCCHI, PAMELA S.
  NOTTURNO, f/k/a PAMELA S. SIIRA,
  DOUGLAS K. SMITH, JOSHUA J. GRIGGS,
  STATE VALUE APPRAISALS, LLC, NATHAN
  B. HOGAN, and CHRISTINE D. MAYS,
             Defendants-Appellees,
  and
  FRED MATSON, MICHAEL LYNETT, JO KAY
  JAMES, and PAUL SMITH,
             Defendants.

  _________________________________________/

         On order of the Court, the application for leave to appeal the March 27, 2014
  judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall
  include among the issues to be briefed: (1) whether a separate contract between the
  lender and the closing agent existed outside of the closing protection letters; (2) whether
  there was a genuine issue of material fact regarding the closing agent’s violation of the
  terms of the lender’s written closing instructions; and (3) whether the full credit bid rule
  of New Freedom Mortgage Corp v Globe Mortgage Corp, 281 Mich. App. 63 (2008), is a
  correct rule of law and, if so, whether it applies to this case.

        Persons or groups interested in the determination of the issues presented in this
  case may move the Court for permission to file briefs amicus curiae.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 19, 2014
           t1112
                                                                               Clerk